                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                 RELATED CASE ORDER

      A Notice of Related Case has been filed, requesting a determination as to
whether the following cases are related within the meaning of Civil L.R. 3-12(a):

       C 19-2237 MMC         American Bankers Insurance Company of Florida v. City
                             of Walnut Creek
       C 19-3556 JSC         City of Walnut Creek v. Admiral Insurance Company, et.
                             al.

       On the basis of the material submitted to the Court, as the Judge assigned to the
earliest filed case, I find that the cases:

              [   ] ARE NOT RELATED as defined by Civil L.R. 3-12(a).

              [ X ] ARE RELATED as defined by Civil L.R. 3-12(a).

         Pursuant to Civil L.R. 3-12(f)(3), the Clerk of Court is ordered to reassign the
later-filed action to the undersigned. The parties are instructed that all future filings in
the later-filed action are to bear the initials MMC immediately after the case number.
Any case management conference in the reassigned case will be rescheduled by the
Court. Any dates for hearing noticed motions are vacated and must be re-noticed by
the moving party before the undersigned; any deadlines set by the ADR Local Rules
remain in effect; and any deadlines established in a case management order continue
to govern, except dates for appearances in court, which will be rescheduled by the
undersigned.


DATED: July 3, 2019

                                                      MAXINE M. CHESNEY
                                                      United States District Judge
